EXECUTION VERSION
AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER
     THIS AMENDMENT, dated as of March 10, 2008 (the “Amendment”), to the
Agreement and Plan of Merger (the “Merger Agreement”) dated as of January 23,
2008 by and among Cogdell Spencer Inc., a Delaware corporation (“CSI”), Cogdell
Spencer LP, a Delaware limited partnership (the “Parent”), Goldenboy Acquisition
Corp., a Wisconsin corporation and a wholly-owned subsidiary of the Parent
(“Merger Sub”), MEA Holdings, Inc., a Wisconsin corporation (the “Holding
Company”), Marshall Erdman & Associates, Inc., a Wisconsin corporation (“MEA”)
and Marshall Erdman Development, LLC, a Wisconsin limited liability company
(“MED,” and together with the Holding Company and MEA, the “Merging Companies,”
and each individually a “Merging Company”) and David Pelisek, David Lubar and
Scott Ransom, in their capacity as the Seller Representative, is entered into by
and among CSI, Parent, Merger Sub, the Merging Companies and the Seller
Representative. Capitalized terms used but not otherwise defined in this
Amendment have the meanings ascribed to such terms in the Merger Agreement.
RECITALS
     WHEREAS, the parties hereto have entered into the Merger Agreement with
respect to the proposed merger of Merger Sub with and into the Holding Company
(the “Merger”) in accordance with the Merger Agreement and the Wisconsin
Business Corporation Law (the “WBCL”);
     WHEREAS, the parties had anticipated that the transaction contemplated by
the Merger Agreement would close and the Merger would become effective on
February 29, 2008, but the parties now wish to amend the Merger Agreement to
provide that the Closing shall occur not later than March 10, 2008;
     WHEREAS, the parties also wish to amend the Merger Agreement to provide
that (i) certain of the adjustments to the Total Equity Price provided for in
the Merger Agreement shall be made as if the Closing had occurred on
February 29, 2008; (ii) no dividends or distributions may be paid or made by the
Merging Companies after the second business day preceding the Closing and
(iii) the amount of any such dividend or distribution may not exceed an amount
that if paid on February 27, 2008 would have caused Working Capital as of the
close of business on February 28, 2008 to be less than zero; and
     WHEREAS, the parties hereto desire to further amend the Agreement to
clarify the understanding of the parties with respect to the indemnification to
be provided by the Sellers pursuant to Section 10.1 of the Merger Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein made and the
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



1.1 Amendments. The Merger Agreement is amended as follows:
(a) Section 2.2(a) is amended to read in its entirely as follows:
          (a) Funding. At the Effective Time, (i) the Parent shall deposit the
Liquidation Consideration with the Exchange Agent; (ii) the Parent shall pay the
obligations described in Section 3.2(k)(v) (the Excluded Liabilities) and
Section 3.2(k)(vi) (the M&I Debt) in the amounts specified by the Persons to
whom such obligations are owed in the Payoff Statement referred to in
Section 3.2(k)(v) such that the Merging Companies thereupon shall have no
further liability whatsoever to those Persons; (iii) the Parent shall deposit,
or cause to be deposited, the Indemnity Escrow Amount, the Adjustment Amount and
the Appraisal Rights Amount (if any) (each reduced in accordance with
Section 1.4(f) by the amounts attributable to the Contributed Shares) into the
Escrow Account and (iv) the Parent shall pay the Reserve Amount to the Seller
Representative. Immediately following the Effective Time, and subject to
Section 2.2(d), (x) the Holding Company shall deposit with the Exchange Agent
referred to below the sum of $22,446,779.22 (the “Holding Company Deposit”) and
(y) the Parent shall provide funds, from time to time when and as required in
addition to the Holding Company Deposit, to make the payments provided for
herein when due, to a bank or trust company designated by the Parent and
reasonably satisfactory to the Holding Company (the “Exchange Agent”), such
funds together with the Holding Company Deposit to be used for the benefit of
the holders of the Merger Shares and Company Options, in cash in U.S. dollars in
the aggregate amounts necessary to permit the Parent to discharge its
obligations under this Agreement in an aggregate amount equal to the Estimated
Total Cash Equity Price (reduced in accordance with Section 1.4(f) by the
amounts attributable to the Contributed Shares) (the Holding Company Deposit and
such cash deposited by the Parent pursuant to the foregoing provision (and
interest thereon), being hereinafter referred to as the “Exchange Fund”). The
Exchange Agent shall deliver the Merger Consideration and the Option Payments
out of the Exchange Fund. The Exchange Fund shall not be used for any other
purpose. Payment of Merger Consideration and Option Payments shall be made in
installments as necessary, taking into account any Excess Payment and
disbursement of the Indemnity Escrow Amount, the Adjustment Amount, the
Appraisal Rights Amount (if any) and the Reserve Amount.
          (b) Section 3.1 is amended by replacing “February 29, 2008” with
“March 10, 2008”.
          (c) Notwithstanding anything to the contrary in the Merger Agreement,
all references to the Closing Date contained in the definitions of  Closing
Balance Sheet, Closing Date Indebtedness, Estimated Balance Sheet and Working
Capital shall be deemed to be references to February 29, 2008.
          (d) Item 7 of Schedule 6.2 shall be deleted.
          (e) The following clause shall be added immediately before the period
at the end of clause (iii) of Section 10.1(b): “and (iv) any indemnification
obligations under the engagement letter dated July 11, 2007 between the Holding
Company and Wachovia Capital Markets, LLC.”

2



--------------------------------------------------------------------------------



 



     1.2 Governing Law. THIS AMENDMENT IS GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
     1.3 Merger Agreement Otherwise in Full Force and Effect. Except as provided
herein, all provisions, terms and conditions of the Merger Agreement shall
remain in full force and effect.
     1.4 Counterparts. This Amendment may be executed in one or more
counterparts, all of which are considered but one and the same agreement, and
become effective when one or more such counterparts have been signed by each of
the parties and delivered to the other party. A facsimile signature of this
Amendment is effective as an original.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

              COGDELL SPENCER INC.
 
       
 
  By:    
 
       
 
  Name:   Frank C. Spencer
 
  Title:   President and CEO
 
       
 
  PARENT:    
 
            COGDELL SPENCER LP
 
       
 
  By:   CS Business Trust I, its General Partner
 
       
 
  By:   Cogdell Spencer Inc., its Sole Beneficial Owner
 
       
 
  By:    
 
       
 
  Name:   Frank C. Spencer
 
  Title:   President and CEO
 
            MERGER SUB:
 
            GOLDENBOY ACQUISITION CORP.
 
       
 
  By:   Cogdell Spencer LP, its Sole Beneficial Owner
 
       
 
  By:   CS Business Trust I, its General Partner
 
       
 
  By:   Cogdell Spencer Inc., its Sole Beneficial Owner
 
       
 
  By:    
 
       
 
  Name:   Frank C. Spencer
 
  Title:   President and CEO

[Signature page to Amendment]

 



--------------------------------------------------------------------------------



 



                  THE HOLDING COMPANY:    
 
                MEA HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title        
 
           
 
  MEA:        
 
                MARSHALL ERDMAN & ASSOCIATES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  MED:        
 
                MARSHALL ERDMAN DEVELOPMENT, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SELLER REPRESENTATIVES:    
 
                      David Pelisek    
 
                      David Lubar    
 
                      Scott Ransom    

[Signature page to Amendment]

5